Filed 8/16/22 Jenifer F. v. John G. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8. 1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8. 1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8 . 1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                       DIVISION SEVEN


  JENIFER F.,                                                  B307929

            Appellant,                                         (Los Angeles County
                                                               Super. Ct. No.
                      v.                                       17VEPT00165)

  JOHN G.,

            Respondent.


       APPEAL from an order of the Superior Court of
 Los Angeles County, Marilyn Mordetzky, Temporary Judge.
 (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.
       The Appellate Law Firm, Berangere Allen-Blaine and
 Aaron Myers for Appellant.
       Law Offices of Rosenthal & Associates and Lisa F.
 Rosenthal for Respondent.
                  _____________________________
     Jenifer F. appeals a three-year restraining order issued
pursuant to the Domestic Violence Prevention Act (Fam. Code,
              1
§ 6200 et seq.) that requires her, among other personal conduct
restrictions, to stay at least 100 yards away from John G., the
father of her now-eight-year-old son, J.G. Jenifer contends her
single act of violence was insufficient to support issuance of the
restraining order and the family court erred in failing to consider
a material change in circumstance before entering the order. We
affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       Jenifer filed a paternity action naming John as respondent
on September 27, 2017. John agreed to pay child support, and
the parties entered a stipulation providing for temporary custody
arrangements and a visitation schedule.
       According to John’s request for an emergency, ex parte
domestic violence restraining order, filed March 9, 2020, on
March 1, 2020 Jenifer shoved John while holding their son
during a custody exchange. Jenifer also threatened John that he
was “going to get it.” John called the police and arrested Jenifer
for battery by effecting a citizen’s arrest. The city attorney’s
office declined to file criminal charges in exchange for Jenifer’s
agreement to take 26 anger management classes.
       The family court granted the emergency restraining order
protecting John, as well as his current girlfriend and his
daughter from a previous relationship, from Jenifer. J.G. was not
named as a protected party.
       Jenifer filed a response on March 30, 2020 in which she
asked the court to dismiss John’s request for a permanent order

1
      Statutory references are to this code.




                                 2
because the parties had begun exchanging physical custody of
J.G. at a police station.
      After several continuances the family court heard John’s
request for a permanent restraining order on July 27 and 28,
2020. According to John’s moving papers, Jenifer pushed him
while she was holding their son and then again a second time,
shoving him even harder. John’s girlfriend, who had not seen the
interaction between John and Jenifer, testified John’s daughter
was crying in the back of the car while the incident occurred.
John also testified about two prior occasions when Jenifer struck
him in the face. He stated he feared Jenifer would “do something
against me” if he did not get the restraining order. Jenifer, in
contrast, testified she only “touched” John’s chest and did not
“push him at any point that day.” She also did not remember
slapping or striking John. The court found John’s testimony
credible and Jenifer not to be “credible in her response.”
      The court granted a permanent restraining order for a
period of three years. It also ordered Jenifer to complete her
anger management classes and Jenifer and John to take a
coparenting class. The court awarded John sole legal custody of
J.G. and joint physical custody to John and Jenifer. The court,
explaining its decision, stated it found that Jenifer’s battery of
John constituted domestic violence and that Jenifer had placed
her child in danger.
      Jenifer filed a timely notice of appeal.
                        DISCUSSION
      1. Governing Law and Standard of Review
      Section 6320, subdivision (a), authorizes the family court to
issue a restraining order to prevent a recurrence of domestic
violence, including “attacking, striking, stalking, threatening,




                                 3
                                         2
sexually assaulting [or] battering.”  After a noticed hearing the
court may issue a permanent domestic violence restraining order that
last for up to five years. (§ 6345, subd. (a).)
       The ultimate decision to grant or deny a restraining order
under the Domestic Violence Prevention Act is reviewed for abuse
of discretion. (N.T. v. H.T. (2019) 34 Cal.App.5th 595 601;
Gonzalez v. Munoz (2007) 156 Cal.App.4th 413, 420.) We review
the family court’s underlying factual findings for substantial
evidence. (In re Marriage of Davila & Mejia (2018)
29 Cal.App.5th 220, 226; Loeffler v. Medina (2009)
174 Cal.App.4th 1495, 1505.) The inquiry is whether substantial
evidence supports the court’s finding, not whether a contrary
finding might have been made. (In re Alexandria P. (2016)
1 Cal.App.5th 331, 355.) “We accept as true all evidence tending
to establish the correctness of the trial court’s findings and
resolve every conflict in favor of the judgment.” (M.S. v. A.S.
(2022) 76 Cal.App.5th 1139, 1144.) “We do not determine
credibility or reweigh the evidence. [Citation.] If substantial
evidence supports the judgment, reversal is not warranted even if
facts exist that would support a contrary finding.” (Curcio v. Pels
(2020) 47 Cal.App.5th 1, 12.)
      2. The Family Court Did Not Abuse Its Discretion in
         Granting the Three-year Restraining Order
      Unquestionably, John’s testimony that Jenifer shoved him
twice during the March 1, 2020 custody exchange, which the
family court found credible, constituted substantial evidence


2
      Section 6211 defines “domestic violence” as abuse
perpetrated against, among others, “(d) A person with whom the
respondent has had a child.”




                                     4
supporting the court’s finding of domestic violence. In addition to
discounting the seriousness of the incident—an account the court
found not credible—Jenifer contends this single act of abuse is
insufficient to grant a domestic violence restraining order. The
Domestic Violence Prevention Act is not so limited.
        Section 6300 authorizes the court to issue a restraining
order if testimony shows “reasonable proof of a past act or acts of
abuse.” (See In re Marriage of Davila & Mejia, supra,
29 Cal.App.5th at p. 225 [“a court may issue a protective order
. . . upon ‘“reasonable proof of a past act or acts of abuse”’”];
Nevarez v. Tonna (2014) 227 Cal.App.4th 774, 782 [same].) Here,
the family court found reasonable proof of a past act of abuse
based on the March 1, 2020 incident. In addition to John’s
testimony, the court credited John’s girlfriend’s testimony that
John’s daughter was crying in the car as indicating the incident
was “not a civil exchange.” The single act of abuse in this case
was sufficient to support granting the domestic violence
restraining order.
        Jenifer also argues the court erred by issuing the
restraining order after a material change in circumstances. She
contends, because the parties started exchanging custody at the
police station following issuance of the temporary restraining
order, there was no longer a threat of future harm to John, and a
restraining order was no longer necessary. Although a
significant change in circumstances may certainly be a relevant
consideration when the court is asked to renew a protective order
(see Ritchie v. Konrad (2004) 115 Cal.App.4th 1275, 1290), the
court here properly concluded the change identified by Jenifer
was not a sufficient ground to deny the request for a permanent
order. To be sure, there might be a reduced risk of a violent




                                 5
confrontation during custody exchanges at the police station. But
the court found Jenifer had not adequately addressed her anger,
the cause of the domestic violence. According to the court, “[T]he
anger management classes [were] the right call,” noting that
during the March 1 incident, “[Jenifer’s] anger towards [John] got
the best of her.” The court also observed, “[T]here’s something in
[Jenifer] that seems to be very full of anger towards [John].” The
court ordered Jenifer to complete the anger management classes
she had agreed to take following her battery arrest. Because
those classes had not been completed as of the time of the
hearing, the court’s decision to issue the permanent order,
notwithstanding the new arrangements for custody exchanges,
was well within its broad discretion.
                         DISPOSITION
      The July 28, 2020 order granting the permanent
restraining order is affirmed. John G. is to recover his costs on
appeal.



                                     PERLUSS, P. J.

      We concur:


                                              *
            SEGAL, J.                WISE, J.



*
      Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 6